Citation Nr: 0111841	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-05 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease with valvular disease 
and a pacemaker, claimed as secondary to rheumatic fever 
during service.

2.  Entitlement to a compensable evaluation for polyarthritis 
as a residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.



FINDINGS OF FACT

1.  In a September 1987 decision, the Board denied 
entitlement to service connection for arteriosclerotic heart 
disease.  

2.  Evidence received since the Board's September 1987 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Service medical records reflect treatment for rheumatic 
fever.

4.  VA examinations dated in 1944 and 1949 reflect diagnoses 
of rheumatic heart disease with mitral insufficiency and 
heart disease with rheumatic fever.  

5.  In January 1999, a VA physician stated that the veteran 
was disabled from rheumatic valvular heart disease which was 
directly attributable to bouts of rheumatic fever during 
service.  

6.  In March 1999, a private physician stated that the 
veteran's current cardiac findings could very well represent 
long term sequelae of rheumatic fever and rheumatic heart 
disease.  

7.  Service-connected polyarthritis is currently manifested 
by x-ray evidence of degenerative arthritis in the shoulders 
and hips without limitation of motion or incapacitating 
exacerbations.  



CONCLUSIONS OF LAW

1.  Evidence received since the September 1987 Board decision 
denying entitlement to service connection for 
arteriosclerotic heart disease is new and material; the claim 
is reopened.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  Arteriosclerotic cardiovascular disease with valvular 
disease and a pacemaker was incurred as a result of active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

3.  The criteria for a 10 percent evaluation for 
polyarthritis as a residual of rheumatic fever have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5003 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

The veteran's claim of entitlement to service connection for 
a heart disorder was denied in a September 1987 Board 
decision.  The veteran was notified of that decision and the 
veteran did not file an appeal or request for 
reconsideration.  
Except as provided in 38 U.S.C.A. § 5108 (West 1991), when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A good deal of medical evidence has been received since the 
Board's September 1987 decision, including VA outpatient 
treatment records dated from 1996 to 1998, a VA orthopedic 
examination dated in August 1998, a VA treatment record dated 
in January 1999, and private treatment records dated in 1998 
and 1999.  The Board is of the opinion that this evidence is 
not wholly cumulative or redundant of evidence previously on 
file, and is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  The additional evidence is therefore 
new and material and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A claim reopened 
after new and material evidence has been presented must be 
considered de novo.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

The veteran's service medical records reflect an impression 
of suppurative arthritis as well as notations of a systolic 
heart murmur and pericarditis.  An October 1943 medical board 
survey reflects a diagnosis of rheumatic fever.  It was 
further noted that the veteran had experienced pain and 
stiffness in his knees, hips, and ankles.  In a February 1944 
rating decision, the RO granted entitlement to polyarthritis 
of the hips, knees, and ankles as residuals of rheumatic 
fever, evaluated as 60 percent disabling.  On VA examination 
dated in December 1944, a systolic murmur and dyspnea were 
noted.  A relevant diagnosis of rheumatic heart disease with 
mitral insufficiency was noted.  A July 1949 VA examination 
noted a relevant diagnosis of heart disease with rheumatic 
fever, myocardial damage, and myocardial insufficiency.  An 
October 1949 addendum noted that the previous examination had 
shown evidence of impaired cardiac function but no physical 
or electrocardiographic signs of cardiac disease.  The 
examiner noted that current blood pressure readings and pulse 
testing on exercise showed a further elevation of blood 
pressure and an increased impairment of cardiac function.  
The examiner noted that in spite of the normal 
electrocardiogram findings, such impairment was prima facie 
evidence of myocardial impairment.  

A VA examination dated in January 1950 noted no evidence of 
cardiac disease was found.  Private treatment records dated 
in 1980 reflect treatment for frequent premature ventricular 
complexes.  VA treatment records dated from 1983 to 1985 
reflect notations of hypertension and cardiac arrhythmia.  A 
March 1983 private discharge summary reflects the veteran was 
admitted with complaints of chest pain.  A final diagnosis of 
arteriosclerotic heart disease with acute lateral and high 
lateral myocardial infarction was noted.  A December 1985 
statement from a private physician reflects that the veteran 
was treated for an irregular heart beat in 1980.  

On VA examination dated in 1986, it was noted that the 
veteran had received a pacemaker in April 1986.  The veteran 
complained of mild to moderately severe exertional dyspnea 
and episodes of angina.  Relevant impressions of 
arteriosclerotic heart disease with a history of previous 
myocardial infarction, exertional angina, exertional dyspnea, 
and status post permanent pacemaker insertion for complete 
heart block were noted.  

VA outpatient treatment records dated from 1996 to1998 
reflect assessments of rheumatic heart disease and valvular 
heart disease with complaints of shortness of breath and 
fatigue.  Upon VA examination of the joints dated in August 
1998, the examiner noted a relevant diagnosis of historical 
rheumatic heart disease with residual valvular heart disease.  

Private treatment records dated in 1998 and 1999 reflect 
cardiac testing results and diagnoses of mitral regurgitation 
and coronary artery disease.  A March 1999 private physician 
statement reflects that the veteran had demonstrated 
progressive atrioventricular nodal conduction system disease 
requiring pacemaker implantation.  It was also noted that he 
had developed progressive multivalvular regurgitation and 
mild aortic stenosis.  The physician opined that these 
findings might very well represent the long-term sequelae of 
the veteran having suffered from rheumatic fever and 
rheumatic heart disease.  It was noted that the veteran also 
demonstrated the presence of diffuse, atherosclerotic 
vascular disease manifested as coronary artery disease and 
cerebrovascular disease and suffered from biventricular 
congestive heart failure.  

A VA outpatient treatment record dated in January 1999 
reflects an assessment of rheumatic heart disease and 
valvular rheumatic heart disease.  The physician noted that 
the veteran did not have evidence of rheumatic arthritis, but 
it was very clear that he had rheumatic heart disease.  The 
physician further stated that rheumatic heart disease was a 
well-known sequelae of rheumatic fever.  The veteran had 
rheumatic fever in service and it would seem that the 
similarity in the words rheumatic fever and rheumatoid 
arthritis had caused the veteran tremendous complications 
with his disability rating.  The physician opined that the 
veteran was disabled from rheumatic valvular heart disease 
which was directly attributable to the bouts of rheumatic 
fever that he suffered during military service.  

At his June 1999 RO hearing, the veteran testified that he 
suffered from rheumatic fever during service and had 
subsequently had two pacemakers implanted.  He also testified 
to his sick bay experiences during service.

Following a comprehensive review of the aforementioned 
evidence, the Board is of the opinion that entitlement to 
service connection for arteriosclerotic cardiovascular 
disease with valvular disease and a pacemaker, claimed as 
secondary to rheumatic fever during service, is warranted.  
The record clearly reflects treatment for rheumatic fever 
during service with notations of a heart murmur.  
Additionally, VA examinations dated as early as 1944 and 1949 
noted diagnoses of rheumatic heart disease with mitral 
insufficiency and heart disease with rheumatic fever.  Those 
findings are consistent with the January 1999 VA physician 
statement that the veteran was disabled from rheumatic 
valvular heart disease which was directly attributable to 
bouts of rheumatic fever during service.  

That evidence is also consistent with the March 1999 private 
physician's statement that the veteran's cardiac findings 
could very well represent long term sequelae of rheumatic 
fever and rheumatic heart disease.  The record is silent for 
any medical evidence suggesting that the veteran's current 
heart disability is not related to the rheumatic fever 
experienced during active service.  Thus, with all reasonable 
doubt resolved in the veteran's favor, the Board is compelled 
to conclude that entitlement to service connection for 
arteriosclerotic cardiovascular disease with valvular disease 
and a pacemaker, claimed as secondary to rheumatic fever 
during service, is warranted.  


II.  Increased Rating Claim

The veteran is service connected for polyarthritis as a 
residual of rheumatic fever, currently evaluated as 
noncompensable.  A review of the record reflects that upon VA 
examination of the joints dated in August 1998, the veteran 
complained of discomfort in the big toe of his left foot, the 
buttocks, hands, fingers, shoulders, and neck.  He reported 
having stiffness that lasted for several hours but denied any 
red or hot swollen joint nodules.  The examiner noted there 
was no swelling, heat, redness, or instability of any joint.  
It was noted that the veteran used Tylenol for pain, but it 
was not very effective.  Range of motion testing revealed 
full range of motion of the neck, shoulders, elbows, wrists, 
fingers, ankles, and hips.  Examination of the knees revealed 
range of motion from 0 to 130 degrees with no crepitus, 
tenderness, or lateral instability.  Examination of the feet 
revealed no cocked up toe deformity.  

The examiner noted that x-ray examinations dated in August 
1998 revealed degenerative minimal acromioclavicular joint 
degenerative changes of both shoulders and normal wrists 
films.  A relevant diagnosis of historical polyarthritis not 
consistent with rheumatoid arthritis was noted.  The examiner 
noted there were no clinical or x-ray findings of rheumatoid 
arthritis, but there was objective evidence of degenerative 
arthritis.  Radiology reports dated in August 1998 reflected 
no significant abnormality of the left or right hand, minimal 
acromioclavicular joint degenerative disease of both 
shoulders, and mild bilateral degenerative disease of the 
hips.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's polyarthritis is currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5002, which pertains to 
rheumatoid arthritis.  However, the evidence of record 
demonstrates that the veteran does not have rheumatoid 
arthritis.  Additionally, he has alleged that the RO 
improperly rated his service-connected disability as 
rheumatoid arthritis.  The Board notes that pursuant to 
38 C.F.R. § 4.20, when a disability is not found within the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  The rating criteria do 
not specifically provide for polyarthritis as a residual of 
rheumatic fever; thus the Board will consider an analogous 
diagnostic code.

The most recent, and therefore most probative, evidence of 
record demonstrates the presence of degenerative arthritis of 
the shoulders and hips.  With regard to the rating of 
disabilities involving the substantiated presence of 
arthritis, Diagnostic Code 5003 provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
for x-ray evidence of involvement of two or more major joints 
or 2 or more minor joint groups.  A 20 percent evaluation is 
warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  Multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2000).  

The Board is of the opinion that Diagnostic Code 5003 is the 
most appropriate rating criteria for the veteran's service-
connected polyarthritis.  The most recent VA examination 
demonstrates no limitation of motion of the hips or 
shoulders, but does reflect x-ray evidence of degenerative 
joint disease.  The record does not demonstrate limitation of 
motion or x-ray evidence of arthritis in the other joints.  
The record is further silent for medical evidence of 
incapacitating exacerbations, and the August 1998 VA examiner 
opined that the veteran's fatigability seemed to be related 
to his heart disease.  Thus, because the evidence of record 
demonstrates x-ray evidence of degenerative joint disease of 
two major joints, the hips and shoulders, without evidence of 
incapacitating exacerbations or limitation of motion, the 
Board concludes that a 10 percent evaluation is warranted 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the 
absence of medical evidence of incapacitating exacerbations 
or limitation of motion, entitlement to an evaluation in 
excess of 10 percent is not warranted.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5003, and not predicated solely on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Furthermore, in light of the 
August 1998 VA examiner's opinion that the veteran's 
fatigability was caused by his heart condition as well as the 
absence of limitation of motion, the Board concludes an 
additional evaluation due to pain is not warranted as it has 
already been taken into consideration in the assignment of a 
10 percent evaluation.  



ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for 
arteriosclerotic cardiovascular disease with valvular disease 
and a pacemaker, claimed as secondary to rheumatic fever 
during service, the claim is reopened.  

Entitlement to service connection for arteriosclerotic 
cardiovascular disease with valvular disease and a pacemaker, 
claimed as secondary to rheumatic fever, is granted.  

A 10 percent evaluation for polyarthritis, as residuals of 
rheumatic fever, is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 


